 1   Janine C. Prupas
     Nevada State Bar No. 9156
 2   SNELL & WILMER L.L.P.
     50 West Liberty Street
 3   Suite 510
     Reno, NV 89501
 4   Tel: (775) 785-5440
     Email: jprupas@swlaw.com
 5
     Ashish Mahendru (pro hac vice)
 6
     Darren A. Braun (pro hac vice)
 7   MAHENDRU, P.C.
     635 Heights Blvd.
 8   Houston, Texas 77007
 9   Tel: (713) 571-1519
     amahendru@thelitigationgroup.com
10   dbraun@thelitigationgroup.com
11   Attorneys for Plaintiff

12
                           IN THE UNITED STATES DISTRICT COURT
13

14                                 DISTRICT OF NEVADA

15
      RB PRODUCTS, INC.,                      CASE NO.: 3:19-cv-00105-MMD-WGC
16
17           Plaintiffs,                      ORDER GRANTING SUBSTITUTION
      vs.
18

19    RYZE CAPITAL, L.L.C.; ENCORE
      DEC, L.L.C.; RYZE RENEWABLES
20    RENO, L.L.C.; RYZE RENEWABLES,
      L.L.C.; MICHAEL BROWN; CHRIS
21    DANCY;     RESC,   L.L.C.; RYZE
22    RENEWABLES LAS VEGAS, L.L.C.;
      MATT PEARSON; AND RANDY
23    SOULE,
24
             Defendants.
25

26

27

28
                                        Page 1 of 2
            Before the Court is Plaintiff RB Products’ Unopposed Motion for Withdrawal
 1

 2   and Substitution of Counsel. This Court has reviewed the motion and finds that the

 3   requested be granted.
 4
            IT IS ORDERED that Janine C. Prupas of Snell & Wilmer L.L.P., is substituted
 5
     in as Plaintiff’s local counsel of record, and that Plaintiff’s previously-retained counsel,
 6

 7   Mr. Adam Hosmer-Henner and McDonald Carano, is hereby permitted to withdraw.

 8          IT IS SO ORDERED.
 9
            DATED:August 5, 2019.
10

11

12                                               __________________________________
                                                 HON. WILLIAM G. COBB
13                                               UNITED STATES MAGISTRATE JUDGE
14

15

16
17

18

19

20

21

22

23

24

25

26

27

28
                                             Page 2 of 2
